Citation Nr: 1208037	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-42 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increase disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected PTSD.  The Veteran timely appealed.

In March 2010, the Veteran testified during a hearing before RO personnel.

In May 2010, a Decision Review Officer (DRO) increased the disability evaluation to 30 percent for PTSD, effective April 20, 2009 (date of increased rating claim).  Because increased ratings are available for PTSD and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that her PTSD prevents her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.



FINDING OF FACT

The Veteran's PTSD has been manifested by moderate difficulty in occupational and school functioning, restricted affect, anger, anxiety, disturbances of mood and motivation, and difficulties in maintaining social relationships; moderately severe impairment in social and occupational functioning, irritability, near-continuous panic or depression, obsessive rituals, poor concentration, and isolation have not been demonstrated.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD are nearly approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a May 2009 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the May 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the November 2011 hearing; hence, no re-adjudication followed and no further supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and is adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's service-connected PTSD has been evaluated as 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of PTSD.   Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

In this case, the Veteran was sexually assaulted by another soldier in her unit who entered the Veteran's locked barracks room while the Veteran slept in December 2002.  The Veteran reported the incident and sought help; she received counseling from December 2002 to February 2003.  Then the Veteran elected to deploy to Iraq, rather than remain behind with the perpetrator.  She served in Iraq as a linguist from April 2003 to July 2004, and traveled in convoys; she was fearful of improvised explosive devices.  Additional stressors included the suicidal death of a close friend, and daily mortar attacks.  

The report of a December 2005 VA examination reflects that the Veteran presented with symptoms of PTSD secondary to a sexual assault, as well as her time in Iraq.  In terms of the sexual assault, the examiner found that the Veteran appeared highly avoidant; and that her avoidance was successful because the Veteran was able to function well and maintain relationships.  While the Veteran screened positive in May 2006 for history of sexual trauma in active service, she declined further treatment or referral.

In April 2009, the Veteran filed a claim for an increased rating, and contended that her service-connected PTSD had worsened.

In May 2009, the Veteran reported symptoms of hypervigilance, rage, and emotional attacks.  She reported that she remained in a hyper-alert stage most of the time, with the thought that a sexual assault could happen again.  She expressed an internal sense of rage, and a self-destructive habit of placing herself in somewhat dangerous situations, so that she might be forced to protect herself and release some rage.  The Veteran also reported moments of emotional attacks-namely, when a swell of emotion or anger poured over her, and her fists and jaw clenched.

During a June 2009 VA examination, the Veteran reported that she currently was not undergoing treatment for PTSD.  The Veteran described intrusive thoughts of both stressors, as well as nightmares; and reportedly had become more emotional and avoidant recently.  She reported some mild feelings of detachment in social relationships, and mild restriction of affective range.  The Veteran had difficulty falling asleep, and described an increase in her level of irritability and anger.  The Veteran reportedly experienced low mood approximately every two weeks.  She attended school full-time and worked 10 hours weekly, and reported no difficulties with activities of daily living.
  
Examination in June 2009 revealed that the Veteran was pleasant and cooperative, and immediately became tearful upon beginning the interview and at various points during the session.  She appeared highly avoidant of discussing her history of trauma; her mood was normothymic.  The Veteran denied suicidal or homicidal thoughts, and there was no evidence of a thought disorder.  Her thought process was logical and goal directed.  No auditory or visual hallucinations were noted.  Her cognition was not formally tested, though appeared intact.  Her insight and judgment were good.  The Axis I diagnosis was PTSD, chronic.  A global assessment of functioning (GAF) score of 60 was assigned.

The June 2009 examiner commented that the Veteran potentially minimized the severity of her symptoms, which indicated the possible presence of more severe symptomatology and greater difficulties coping with stressors.  While her level of avoidance symptoms, re-experiencing symptoms, and symptoms of increased arousal were significant, the examiner found that the Veteran continued to function well in interpersonal and occupational/academic domains due in part to her attempts to avoid difficult material and to use work and other activities as distractions.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score of 60 assigned indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  An examiner has noted that the Veteran's symptoms do not interfere with her schooling or employment, even though her level of avoidance symptoms and arousal were significant and that the Veteran potentially minimized the severity of symptoms.  It is apparent that the Veteran's hypervigilence and anxiety has interfered with her ability to establish and maintain social relationships.

Specifically, in March 2010, the Veteran testified that she had no difficulty talking to people, but had difficulty maintaining friendships.  She testified that she had difficulty being able to really talk to people and connect.  She did not have a lot of friends, and her only close friends were Veterans.  The Veteran testified that she had a lot of anxiety walking to her car at nighttime.  She also kept a sword near her bed to defend herself while sleeping.  She testified that she became angry at times for no reason, but she did not direct the anger at other people.  Rather, she clenched her jaws until they became sore, and she had permanent grooves in her teeth.  The Veteran testified that her anxiety felt like a knot in the stomach, particularly when around lots of people she did not know.  She described a crowded house party or bar, and that she just would have to get out.  The Board finds her testimony to be credible, and consistent with findings of the June 2009 VA examination report.

In addition, the Veteran testified in November 2011 that she continued to sleep with a weapon close at hand; and that there was a handgun in the house.  She reported problems sleeping, including nightmares.  The Veteran testified that she had daily anxiety attacks and would grind her teeth and clench her jaw.  She did not always have full-blown panic attacks.  The Veteran described a full-blown panic attack as uncontrollable anger, shortness of breath, and becoming teary eyed and emotional.  She estimated having full-blown panic attacks approximately once a month, and that the minor ones were daily.

Based on the evidence of record that includes the Veteran's credible testimony, the Board finds that a 50 percent disability rating is warranted for PTSD.  The evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships.  The Veteran's PTSD has been manifested primarily by moderate difficulty in occupational or school functioning.  Given the long-standing clinical findings of restricted affect, anger, and anxiety, as well as the Veteran's disturbances of mood and motivation, and difficulties in maintaining social relationships, the Board finds that the evidence more nearly approximates the criteria for a 50 percent disability rating.

The evidence does not reflect that PTSD symptoms alone are of such severity as to warrant a disability rating in excess of 50 percent.  Significantly, the Veteran has not been found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals, irrelevant or illogical speech, or near-continuous panic or depression affecting ability to function independently-all symptoms which would warrant a 70 percent disability rating.  Furthermore, the evidence certainly does not demonstrate that her PTSD is manifested by total occupational and social impairment, due to such symptoms as grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent ability to perform activities of daily living, or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 50 percent, but no higher, evaluation. 


ORDER

A 50 percent disability rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


